Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Frost on January 28th 2022.

The application has been amended as follows: 
In line 2 of claim 3, “at least one sensor is” is amended to read --plurality of sensors are--.
In line 12 of claim 3, “first” is amended to read --second--.
In line 1 of claim 4, --11,-- is inserted after “claim”.
In line 3 of claim 4, “the sensor” is amended to read --a corresponding one of the plurality of sensors--.
In line 2 of claim 6, “at least one sensor is” is amended to read --plurality of sensors are--.
In line 2 of claim 7, “at least one sensor is” is amended to read --plurality of sensors are--.
The last 2 lines of claim 7 are deleted.
In line 2 of claim 8, “at least one sensor is” is amended to read --plurality of sensors are--.
In line 3 of claim 8, “the movable member” is amended to read --of the members--.
In line 3 of claim 8, “the analog” is amended to read --a corresponding analog--.

In line 5 of claim 8, “configured to generate a second signal” is deleted.
In line 7 of claim 8, “the member” is amended to read --the at least one member--.
In line 10 of claim 8, “the member” is amended to read --the at least one member--.
In line 15 of claim 9, “the actuators” is amended to read --actuators--.
In line 5 of claim 11, “positioned on a robotic manipulator arm” is amended to read --removably positioned on the robotic manipulator arm--.
In line 3 of claim 13, “a member” is amended to read --one of the members--.
In line 5 of claim 13, “a member” is amended to read --one of the members--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, does not disclose nor make obvious the system for communicating to a robotic system information about a type of instrument mounted thereon as recited in the allowed claims.  For example, Koivukangas (WO 92/20295) discloses a robotic arm (3), a receiving component (20), a plurality of members (15), a plurality of sensors (19), a first instrument having a first distal shaft (24), a first end effector (4), a collar (23) having a cavity with one or more pins (“protuberances”; page 8) as claimed but fails to disclose, inter alia, the receiving component being removably positioned on the robotic arm.  The prior art of record fails to make obvious this missing feature in Koivukangas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771